In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00195-CR
        ______________________________



                     IN RE:
               BENNIE L. BENNETT




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

        Bennie L. Bennett has filed a pro se petition for writ of mandamus asking this Court to

order Mellinda Craig, the District Clerk of Harrison County, to forward his writ of habeas corpus,

pursuant to TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2010), to the trial court.

        This Court does not have mandamus jurisdiction over district clerks except when necessary

to enforce our jurisdiction. TEX. GOV’T CODE ANN. § 22.221 (West 2004); In re Coronado, 980
S.W.2d 691, 692–93 (Tex. App.—San Antonio 1998, orig. proceeding) (per curiam) (for district

clerk to fall within jurisdictional reach of court of appeals, must establish that mandamus is

necessary to enforce court of appeals’ jurisdiction). Bennett has not alleged facts sufficient for

the district clerk to fall within our jurisdictional reach.

        For the reasons stated, we deny Bennett’s petition for writ of mandamus.



                                                         Jack Carter
                                                         Justice

Date Submitted:         September 26, 2011
Date Decided:           September 27, 2011

Do Not Publish




                                                    2